Exhibit 10.49(j)

AMENDING AGREEMENT NO. 9

MEMORANDUM OF AGREEMENT made as of the 22nd day of December, 2008,

B E T W E E N:

AVISCAR INC.,

a corporation incorporated under the laws of Canada,

(hereinafter referred to as “Avis General Partner”),

- and -

BUDGETCAR INC.,

a corporation existing under the laws of Canada,

(hereinafter referred to as “Budget General Partner”),

- and -

BNY TRUST COMPANY OF CANADA,

a trust company incorporated under the laws of Canada and registered to carry on
the business of a trust company in each of the provinces of Canada, in its
capacity as trustee of STARS TRUST, a trust established under the laws of the
Province of Ontario,

(hereinafter referred to as “STARS Limited Partner”),

- and -

MONTREAL TRUST COMPANY OF CANADA,

a trust company incorporated under the laws of Canada and registered to carry on
the business of a trust company in each of the provinces in Canada, in its
capacity as trustee of BAY STREET FUNDING TRUST, a trust established under the
laws of the Province of Ontario,

(hereinafter called the “Bay Street Limited Partner”).

WHEREAS the Avis General Partner, the Budget General Partner, the STARS Limited
Partner and the Bay Street Limited Partner have entered into a fourth amended
and restated limited partnership agreement made as of the 20th day of April,
2005, as amended by amending agreements between the parties dated October 11,
2005, July 7, 2006, December 11, 2006, November 21, 2007, February 12,
2008, March 5, 2008, April 30, 2008 and June 16, 2008 (collectively, the
“Limited Partnership Agreement”);

AND WHEREAS the Avis General Partner, the Budget General Partner, the STARS
Limited Partner and the Bay Street Limited Partner wish to amend the Limited
Partnership Agreement;



--------------------------------------------------------------------------------

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and covenants and agreements of the parties herein contained and for other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each of the parties), the parties hereby covenant and agree as
follows:

 

1. Interpretation

 

  (a) All words and expressions defined in the Limited Partnership Agreement and
not otherwise defined in this Agreement have the respective meanings specified
in the Limited Partnership Agreement.

 

  (b) Section headings are for convenience only.

 

2. Amendments to the Limited Partnership Agreement

 

2.1 Section 1.1 of the Limited Partnership Agreement is hereby amended by adding
the following definitions in the applicable alphabetical order:

““Hyundai” means Hyundai Auto Canada and its successors and its Affiliates;”;

““Kia” means Kia Canada Inc. and its successors and its Affiliates;”; and

““Mazda” means Mazda Canada Inc. and its successors and its Affiliates;”.

 

2.2 Section 1.1 of the Limited Partnership Agreement is hereby amended by
deleting the definitions of “Alternate Rate”, “Available Call Amount”,
“Manufacturer”, “Moody’s Aggregate Partnership Non-program Vehicle Amount”,
“Moody’s Aggregate Partnership Program Vehicle Amount”, “Partnership Non-program
Vehicle Percentage”, “Program Fee Rate” and “Utilization Fee” and replacing them
with the following definitions, respectively:

““Alternate Rate” means, for the Bay Street Limited Partner and any Remittance
Period during which any Portion of the Bay Street Limited Partner’s Funded
Amount is being funded under its Liquidity Agreement, an interest rate per annum
specified as the Alternate Rate in the letter agreement dated April 20, 2005
between the Avis General Partner and the Bay Street Securitization Agent as such
letter agreement may be amended, restated, supplemented or replaced from time to
time;”;

““Available Call Amount” means, (x) in respect of the STARS Limited Partner, the
amount by which (a) the sum of $215,000,000 and the aggregate Principal Amount
of Bonds issued by the STARS Limited Partner outstanding at such time exceeds
(b) the balance of the STARS Limited Partner’s Capital Account at such time; and
(y) in respect of the Bay Street Limited Partner, the amount by which (a) the
sum of $125,000,000 and the aggregate Principal Amount of Bonds issued by the
Bay Street Limited Partner outstanding at such time exceeds (b) the balance of
the Bay Street Limited Partner’s Capital Account at such time; provided that on
and after the occurrence of a Funding Termination Event for any

 

2



--------------------------------------------------------------------------------

Limited Partner, the Available Call Amount for such Limited Partner shall be
deemed to be zero;”;

““Manufacturer” means any of Chrysler, Ford, General Motors, Nissan, Toyota,
Hyundai, Kia, Mazda and any additional manufacturer of Vehicles;”;

““Moody’s Aggregate Partnership Non-program Vehicle Amount” means, on any
date, (x) subject to (y) below, 66.9% of the sum of the Current Book Values of
the Partnership Non-program Vehicles manufactured by each Manufacturer on such
date (other than a Partnership Non-program Vehicle in respect of which a
Partnership Vehicle Receivable is outstanding) after deducting from the sum of
such Current Book Values the aggregate amounts owing to such Manufacturers by
the Partnership in respect of such Partnership Non-program Vehicles on such
date; and (y) in respect of any Partnership Non-program Vehicles which have
become Partnership Non-program Vehicles (after previously being Partnership
Program Vehicles) as a result of the related Manufacturer becoming a
Non-Performing Manufacturer, 62.5% of the sum of the Current Book Values of such
Partnership Non-program Vehicles manufactured by each Manufacturer on such date
(other than a Partnership Non-program Vehicle in respect of which a Partnership
Vehicle Receivable is outstanding) after deducting from the sum of such Current
Book Values the aggregate amounts owing to such Manufacturers by the Partnership
in respect of such Partnership Non-program Vehicles on such date;”;

““Moody’s Aggregate Partnership Program Vehicle Amount” means, on any date,
62.5% of the sum of the Current Book Values of the Partnership Program Vehicles
and the Program Negotiation Vehicles manufactured by each Eligible Manufacturer
that is either rated less than Baa3 by Moody’s on such date or is a
Non-Performing Manufacturer (other than, in either case, any Program Negotiation
Vehicles or Partnership Program Vehicles in respect of which a Partnership
Vehicle Receivable is outstanding) after deducting from the sum of such Current
Book Values the aggregate amounts owing to such Manufacturers by the Partnership
in respect of such Partnership Program Vehicles and Program Negotiation Vehicles
on such date;”;

““Partnership Non-program Vehicle Percentage” means in respect of Partnership
Non-program Vehicles manufactured by a particular Manufacturer at any time:

 

  (a) 82.50%, subject to (c) below, where (i) at such time, the highest of the
Partnership Non-program Vehicle Loss Percentages as determined on the six most
recently completed Settlement Dates is less than or equal to 1.0%, and (ii) no
Manufacturer Event of Bankruptcy has occurred and is continuing in respect of
such Manufacturer;

 

  (b) 76.50%, subject to (c) below, where (i) at such time, the highest of the
Partnership Non-program Vehicle Loss Percentages as determined on the six most
recently completed Settlement Dates is greater than 1.0%, or (ii) a Manufacturer
Event of Bankruptcy has occurred and is continuing in respect of such
Manufacturer; and

 

3



--------------------------------------------------------------------------------

  (c) if such Manufacturer is Hyundai and greater than 15% of the Partnership
Vehicles are manufactured by Hyundai at such time, 72.50% solely in respect of
those Partnership Vehicles manufactured by Hyundai which are in excess of such
15% threshold at such time;”;

““Program Fee Rate” means, (a) in respect of any Notes issued by the STARS
Limited Partner, the rate specified as such in the letter agreement dated
April 20, 2005 as such letter agreement may be amended, restated, supplemented
or replaced from time to time between the Avis General Partner and the STARS
Securitization Agent and, (b) in respect of the Bay Street Limited Partner and
any Portion of the Bay Street Limited Partner’s Funded Amount, the rate
specified as the Program Fee Rate for the Bay Street Limited Partner in the
letter agreement dated April 20, 2005 as such letter agreement may be amended,
restated, supplemented or replaced from time to time between the Avis General
Partner and the Bay Street Securitization Agent;”; and

““Utilization Fee” means, in respect of the STARS Limited Partner, the fee
specified as such in the letter agreement dated April 20, 2005 as such letter
agreement may be amended, restated, supplemented or replaced from time to time
between the Avis General Partner and the STARS Securitization Agent, and in
respect of the Bay Street Limited Partner, the fee specified as such in the
letter agreement dated April 20, 2005 as such letter agreement may be amended,
restated, supplemented or replaced from time to time between the Avis General
Partner and the Bay Street Securitization Agent;”.

 

2.3 Section 1.1 of the Limited Partnership Agreement is hereby further amended
by adding the following definition in the applicable alphabetical order:

““Partnership Non-program Vehicle Loss Percentage” means a fraction, expressed
as a percentage, calculated on each Settlement Date, equal to:

 

  (a) the amount, if any, by which (i) the aggregate of the Current Book Values
(as determined at the time of disposition) of all Partnership Non-program
Vehicles disposed of during the three most recently completed Settlement Periods
prior to such Settlement Date (or such greater number of Settlement Periods as
may be necessary such that the aggregate Proceeds of Disposition of Partnership
Non-program Vehicles disposed of during such time period is not less than
$6,000,000), exceeds (ii) the aggregate Proceeds of Disposition of such
Partnership Non-program Vehicles;

divided by

 

  (b) the amount determined in clause (a)(i) above;”

 

4



--------------------------------------------------------------------------------

2.4 Section 3.3(b) of the Limited Partnership Agreement is hereby deleted in its
entirety and replaced with the following:

 

  “(b) The balance of the STARS Limited Partner’s Capital Account shall not at
any time exceed an amount equal to the sum of $215,000,000 plus the aggregate
Principal Amount of Bonds issued and outstanding by the STARS Limited Partner at
the time of determination. The balance of the Bay Street Limited Partner’s
Capital Account shall not at any time exceed an amount equal to the sum of
$125,000,000 plus the aggregate Principal Amount of Bonds issued and outstanding
by the Bay Street Limited Partner at the time of determination.”

 

2.5 Section 5.2(i) of the Limited Partnership Agreement is hereby deleted in its
entirety and replaced with the following:

 

  “(i) The General Partners shall ensure that at all times (i) at least 50% of
the Partnership Vehicles are Partnership Program Vehicles, (ii) no more than 20%
of the Partnership Vehicles are manufactured by Hyundai, no more than 5% of the
Partnership Vehicles are manufactured by Kia and no more than 5% of the
Partnership Vehicles are manufactured by Mazda, (iii) no more than 5% of the
Partnership Vehicles in the aggregate, and no more than 2% of such vehicles on
an individual Manufacturer basis, are manufactured by Manufacturers (or, in the
case of the 2% threshold, any one Manufacturer) other than Chrysler, Ford, GM or
another Eligible Manufacturer, Hyundai, Kia, Mazda, Nissan or Toyota, (iv) no
more than 1% of the Partnership Vehicles are service vehicles, (v) no more than
1% of the Partnership Program Vehicles have been purchased from either a Nissan
or Toyota Approved Dealer which has entered into a Repurchase Agreement pursuant
to which such Vehicles may be repurchased, (vi) no more than 10% of the
Partnership Vehicles are Used Vehicles, (vii) no Partnership Vehicle that is a
Used Vehicle has mileage of more than 90,000 kilometres, and (viii) the average
Original Book Value of each of the Partnership Vehicles is not more than
$40,000; for the purposes of this subsection 5.2(i), any reference to a
particular percentage of Partnership Program Vehicles or Partnership Vehicles is
a reference to a percentage of the aggregate of (i) the Current Book Value of
such Vehicles and (ii) the amount of receivables from Eligible Manufacturers and
Nissan and Toyota Approved Dealers then outstanding in respect of the repurchase
of Partnership Program Vehicles or Partnership Vehicles, as the case may be,
pursuant to Repurchase Agreements with such Eligible Manufacturers and Nissan
and Toyota Approved Dealers.”

 

3. Other Documents

Any reference to the Limited Partnership Agreement made in any documents
delivered pursuant thereto or in connection therewith shall be deemed to refer
to the Limited Partnership Agreement as amended or supplemented from time to
time.

 

4. Miscellaneous

 

  (a) With the exception of the foregoing amendments, the Limited Partnership
Agreement shall continue in full force and effect, unamended.

 

5



--------------------------------------------------------------------------------

  (b) This Agreement shall enure to the benefit of and be binding upon the
parties, their successors and any permitted assigns.

 

  (c) This Agreement may be executed in one or more counterparts each of which
shall be deemed an original and all of which when taken together, shall
constitute one and the same instrument.

 

  (d) None of the rights or obligations hereunder shall be assignable or
transferable by any party without the prior written consent of the other party.

 

  (e) This Agreement shall be governed and construed in accordance with the laws
of the Province of Ontario and the federal laws of Canada applicable therein.

 

  (f) Notwithstanding any other term included in the Limited Partnership
Agreement, the General Partners acknowledge and confirm that they will not make
any further Capital Calls from the Limited Partners, and the Limited Partners
shall not be required to fund any Capital Calls, until such time as Moody’s has
completed its review of the Limited Partnership Agreement (as amended by this
Agreement) and has confirmed its rating of the Notes in writing.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have cause this Agreement to be executed
by their authorizes signatories thereunto duly authorized, as of the date first
above written.

 

AVISCAR INC. By:   /s/ David Calabria  

Name:   David Calabria

Title:     Assistant Treasurer

 

By:      

Name:   

Title:     

 

 

 

BUDGETCAR INC. By:   /s/ Tim Smith  

Name:   Tim Smith

Title:     Assistant Treasurer

 

 

By:      

Name:   

Title:     

 



--------------------------------------------------------------------------------

BNY TRUST COMPANY OF CANADA, as trustee of STARS TRUST (with liability limited
to the assets of STARS Trust) by its Securitization Agent, BMO NESBITT BURNS
INC. By:   /s/          Christopher Romano  

Name:   Christopher Romano

Title:     Managing Director

By:   /s/          Bill Crimp  

Name:   Bill Crimp

Title:     Managing Director

 

 

 

 

MONTREAL TRUST COMPANY OF CANADA, as trustee of BAY STREET FUNDING TRUST (with
liability limited to the assets of Bay Street Funding Trust) by its
administrator, SCOTIA CAPITAL INC. By:   /s/          Douglas Noe  

Name:   Douglas Noe

Title:     Director, Structured Finance

 



--------------------------------------------------------------------------------

The undersigned hereby acknowledges notice of and consents to the foregoing
amendments to the Limited Partnership Agreement.

DATED this 22nd day of December, 2008.

 

 

AVIS BUDGET CAR RENTAL, LLC By:   /s/          David Calabria  

Name:   David Calabria

Title:     Assistant Treasurer